Case 8:19-cv-00097-VMC-AAS Document 38 Filed 04/24/19 Page 1 of 1 PageID 213



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

MICHAEL GLASGO,

           Plaintiff,

v.                                       Case No.:8:19-cv-00097-VMC-AAS


UBER TECHNOLOGIES, INC.,

           Defendant.
                               /

                             MEDIATION REPORT

      In accordance with the Court’s mediation order, a mediation
conference was held on April 24, 2019.    Plaintiff and his trial
counsel, and Defendant’s corporate representative and trial counsel
attended and participated.
      The parties have reached an impasse.
      Done April 24, 2019 in Tampa, Florida.
                                   Respectfully submitted,


                                   /s/ Peter J. Grilli
                                   Peter J. Grilli, Esq.
                                   Florida Bar No. 237851
                                   Mediator
                                   3001 West Azeele Street
                                   Tampa, Florida 33609
                                   813.874.1002    Fax: 813.874.1131
                                   email: peter@grillimediation.com


     I HEREBY CERTIFY that April 24, 2019 I electronically filed the
foregoing document with the United States District Court Electronic
Case Filing system, which will electronically send copies to counsel of
record.


                                         /s/ Peter J. Grilli
                                         Peter J. Grilli, Esq.
